What is troubling here is that the probate court held that an interred body may be exhumed pursuant to civil discovery provisions. Civ. R. 26 and Civ. R. 34. While the facts presented here concern a claimed illegitimate son who seeks to inherit through a deceased man's estate, the principle laid down is one of first impression. This is made all the more disturbing by the fact that the probate court published its decision while this court was reviewing the matter. Alexander v.Alexander (1988), 42 Ohio Misc.2d 30, 537 N.E.2d 1310.
As the case now stands, I concur that this court is unable to reach the merits because a stipulation of dismissal has been filed, rendering this appeal moot. Civ. R. 41(A)(1). I believe, however, that the issue raised here is one of great public interest. Cf. Franchise Developers, Inc. v.Cincinnati (1987), 30 Ohio St.3d 28, 30 OBR 33,505 N.E.2d 966, paragraph one of the syllabus.
Finally, I write separately to emphasize that the results reached by the probate court should not be employed without first considering the constraints placed upon disinterment by R.C. 517.23 and 313.18; the limitations placed upon a determination of parentage under R.C. 3111.05 and 3111.06; and the further restriction placed upon an illegitimate child's inheritance by case law, White v. Randolph (1979),59 Ohio St.2d 6, 13 O.O. 3d 3, 391 N.E.2d 333, appeal dismissed sub nom. Jackson v. White (1980), 444 U.S. 1061, andBeck v. Jolliff (1984), 22 Ohio App.3d 84, 22 OBR 237, 489 N.E.2d 825.